Exhibit 10.2
[c76188p7618813.gif]

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1. CONTRACT ID CODE PAGE OF
PAGES 1 2 2. AMENDMENT/MODIFICATION NO. 3. EFFECTIVE DATE 4.
REQUISITION/PURCHASE REQ. NO. 5. PROJECT NO. (If applicable) P00012 09/29/2008
2404234ADA001 6. ISSUED BY CODE 236 7. ADMINISTERED BY (If other than Item 6)
CODE 236 USCG HQ USCG HQ 2100 2ND ST. SW, Suite 1100 2100 2ND ST. SW, SUITE 1100
WASHINGTON DC 20593-0001 ATTN: KERRI B. WILLIAMS WASHINGTON DC 205930001 8. NAME
AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code) (x) 9A.
AMENDMENT OF SOLICITATION NO. ORBCOMM, Inc 9B. DATED (SEE ITEM 11) Attn: Marc
Eisenberg 21700 Atlantic Blvd Dulles VA 22102 x 10A. MODIFICATION OF
CONTRACT/ORDER NO. HSCG23-04-C-ADA001 10B. DATED (SEE ITEM 11) CODE 146118901
FACILITY CODE 05/20/2004 11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF
SOLICITATIONS The above numbered solicitation is amended as set forth in
Item 14. The hour and date specified for receipt of Offers  _____  is extended
is not extended. Offers must acknowledge receipt of this amendment prior to the
hour and date specified in the solicitation or as amended, by one of the
following methods: (a) By completing Items 8 and 15, and returning  _____ 
copies of the amendment; (b) By acknowledging receipt of this amendment on each
copy of the offer submitted; or (c) By separate letter or telegram which
includes a reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment and is received prior to
the opening hour and date specified. 12. ACCOUNTING AND APPROPRIATION DATA (If
required) Net Increase: $377,421.00 See Schedule 13. THIS ITEM ONLY APPLIES TO
MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE CONTRACT/ORDER NO. AS
DESCRIBED IN ITEM 14. CHECK ONE A. THIS CHANGE ORDER IS ISSUED PURSUANT TO:
(Specify authority) THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT
ORDER NO. IN ITEM 10A. B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO
REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying office,
appropriation date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR
43.103(b) C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY
OF: D. OTHER (Specify type of modification and authority) X Bilateral: (FAR
43.103(a)). E. IMPORTANT: Contractor is not is required to sign this document
and return 1 copies to the issuing office. 14. DESCRIPTION OF
AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.) The contract identified in
block 10A is hereby modified as follows: 1) Exercised CLIN 00002C DATA FLOW —
Recurring Service (Option 3 — High Usage). With a Period of Performance as of
September 30, 2008 through August 5, 2009 in lieu of August 6, 2008 through
August 5, 2009. The period of performance includes the 90 day evaluation period
for all six (6) satellites. CLIN shall be billed at $49,500 per month. 2)
Modified the period of performance for CLIN 00002A DATA FLOW — Recurring Service
(Option 1 — Low Usage) as follows: August 6, 2008 through December 5, 2008 in
lieu of August 6, 2008 through August 5, 2009. Continued . . . Except as
provided herein all terms and conditions of the document referenced in Item 9A
or 10A, as heretofore changed, remains unchanged and in full force and effect.
15A. NAME AND TITLE OF SIGNER (Type or print) 16A. NAME AND TITLE O F
CONTRACTING OFFICER (Type or print) Marc Eisenberg Kerri B. Williams 15B.
CONTRACTOR/OFFEROR 15C. DATE SIGNED 16B. UNITED STATES OF AMERICA 16C. DATE
SIGNED /s/ Marc Eisenberg 9/29/08 /s/ Kerri B. Williams (Signature of person
authorized to sign) (Signature of Contracting Officer) NSN 7540-01-152-8070
STANDARD FORM 30 (REV. 10-83) Previous edition unusable Prescribed by GSA FAR
(48 CFR) 53.243

 

 



--------------------------------------------------------------------------------



 



[c76188p7618809.gif]

REFERENCE NO. OF DOCUMENT BEING CONTINUED CONTINUATION SHEET
HSCG23-04-C-ADA001/P00012 PAGE OF 2 2 NAME OF OFFEROR OR CONTRACTOR ORBCOMM, Inc
ITEM NO. SUPPLIES/SERVICES QUANTITY UNIT UNIT PRICE AMOUNT (A) (B) (C) (D) (E)
(F) 3. Total contract value is to reflect $8,183,896.00 in lieu of $7,806,475.00
4. All other terms and conditions remain unchanged. Delivery: 08/05/2009
Discount Terms: Net 30 00002C Period of Performance: 05/20/2004 to 08/05/2010 1
JB 377,421.00 377,421.00 Delivery Location Code: 234 COMMANDANT (G-ACS-4) USCG
HQ 2100 2ND ST S.W. RM 5212 WASHINGTON DC 205930001 Change Item 00002C to read
as follows(amount shown is the obligated amount): Exercise Option CLIN 0002C —
High Data Usage: $377,421 Obligated Amount: $377,421.00 Accounting Info: 2A6K
099000465001-70372-255F-MDA/ORBCOMM-DEF. TASK Funded: $0.00 Accounting Info:
2A8D 099000485001-70372-2512-INCR3-DEF. TASK Funded: $377,421.00 Period of
Performance: September 30, 2008 - August 5, 2009 NSN 7540-01-152-8087 OPTIONAL
FORM 336 (4-86) Sponsored by GSA FAR (48 CFR) 53.110

 

 